In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Nassau County (Kohn, J.), dated October 6, 1992, which granted the petitioners’ application.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the petitioners’ application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5).
The petitioners’ application was made one month after the 90-day period within which to serve a notice of claim had expired. The proposed notice of claim submitted with the application was sufficiently specific to assure the appellant a reasonable opportunity to conduct a full and effective investigation regarding the petitioners’ claim (see, Matter of Fritsch v Westchester County Dept. of Transp., 170 AD2d 602). Moreover, the appellant failed to demonstrate that it was prejudiced by the relatively short delay that exists in this case (see, Baldeo v City of New York, 127 AD2d 809). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.